DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 5/13/2022 has been entered. Applicant has amended claims 1, 17 and 20. Currently claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Funane (US 2019/0165937 A1), hereinafter, “Funane”, Bradley et al. (US 2019/0124049 A1), hereinafter, “Bradley” and Anderson et al. (US 2010/0205667 A1), hereinafter, “Anderson” have been found to be the closest prior arts. 
Funane discloses a voice assistant requesting a first terminal among a plurality of terminals to execute an authentication process, receiving a result of the authentication process from one of the plurality of terminals, and transmitting the result of the authentication to a service providing system as response to the authentication request in a case in which an authentication request is accepted from the service providing system. Each of the plurality of terminals executes a biometric authentication process using user's biometric information read by the biometric information sensor using an authenticator if a request from the voice assistant is received and responds to the voice assistant with a result of the biometric authentication process. The voice assistant requests a second terminal other than the first terminal among the plurality of terminals to execute an authentication process if a predetermined condition is satisfied after requesting the first terminal to execute the authentication process. 
Bradley discloses a data processing system on a communal electronic device, the data processing system comprising a memory device to store instructions; one or more processors to execute the instructions stored on the memory device, the instructions to cause the one or more processors to provide a virtual assistant to receive commands at the communal electronic device, wherein the virtual assistant, via the one or more processors, is to receive a command at the communal electronic device; determine whether the command is to access personal data of a user associated with the communal electronic device; and in response to a determination that the command is to access personal data of the user, send a request to a personal electronic device of the user to process at least a portion of the command. 
Anderson discloses computer display privacy and security for computer systems. In one aspect, the invention provides a computer-controlled system for regulating the interaction between a computer and a user of the computer based on the environment of the computer and the user. For example, the computer-controlled system provided by the invention comprises an input-output device including an image sensor configured to collect facial recognition data proximate to the computer. The system also includes a user security parameter database encoding security parameters associated with the user; the database is also configured to communicate with the security processor. The security processor is configured to receive the facial recognition data and the security parameters associated with the user, and is further configured to at least partially control the operation of the data input device and the data output device in response to the facial recognition data and the security parameters associated with the user.
However, Funane, Bradley and Anderson either alone or in combination fail to teach or suggest “in response to a determination that an environment of the first voice assistant device is not private: in response to a determination that an environment of the first voice assistant device is not private: suspend the first secure communication session between the first voice assistant device and the application server; initiate a second secure communication session between a second voice assistant device and the application server, the second voice assistant device being authorized for the second secure communication session, authorization information for the second voice assistant device being stored in the authorization table accessible by the application server; and terminate the first secure communication session between the first voice assistant device and the application server in response to successful initiation of the second secure communication session between the second voice assistant device and the application server” as required by claims 1 and similarly by claims 17 and 20 and when taken into the context of the claim as a whole. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/Primary Examiner, Art Unit 2435